 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    NATHAN SESSING,                                   No. 2:18-cv-1870-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    KATHLEEN ALLISON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On May 17, 2019, the magistrate judge issued an order screening Plaintiff’s

19   Complaint pursuant to 28 U.S.C. § 1915A. (ECF No. 10.) Plaintiff seeks reconsideration of that

20   order. (ECF No. 21.)

21          Local Rule 303(f) provides that magistrate judge’s orders shall be upheld unless “clearly

22   erroneous or contrary to law.” Upon review of the entire file, the Court finds that it does not

23   appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

24   ///

25   ///

26   ///

27   ///

28   ///
 1          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

 2   magistrate judge filed May 17, 2019 (ECF 10), is AFFIRMED.

 3          IT IS SO ORDERED.

 4   Dated: October 1, 2019

 5

 6

 7
                                   Troy L. Nunley
 8                                 United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
